223 F.3d 653 (7th Cir. 2000)
MOISES ARREOLA-ARELLANO, Petitioner-Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent-Appellee.
No. 99-4112
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 18, 2000
Decided August 3, 2000

Appeal from the Board of Immigration Appeals  No.  Ahf-tfo-rkkBefore Posner, Diane P. Wood, and Williams, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
Moises Arreola-  Arellano, a 33 year old Mexican citizen, has been  residing illegally in the United States since  1985, with the exception of a single brief trip  back to Mexico in January of 1995. He applied for  legalization on October 10, 1988, but his  application was denied in 1991.


2
On June 26, 1996, an Immigration and  Naturalization Service (INS) officer canvassed  the Palatine Park District in Palatine, Illinois,  where Arreola-Arellano worked. The INS officer  questioned Arreola-Arellano, recording notes from  the interview on an I-213 form ("Record of Deportable Alien"). Those notes included  information from the materials that Arreola-  Arellano handed to the officer a notice of  receipt of his legalization application, which  included the application's file number (A-91 887  063, identifiable as a legalization file from the  initial A-91); a Mexican certificate showing that  he was born in that country on May 5, 1967; a  1993 Illinois identification card; and a 1994  Illinois drivers license. That afternoon the INS  began deportation proceedings against Arreola-  Arellano. He conceded deportability at his  December 2, 1997 immigration hearing and asked  for a suspension of deportation based on family  circumstances. First the immigration judge, and  later the Board of Immigration Appeals (BIA),  denied that request and ordered him to be  deported.


3
Later, Arreola-Arellano noticed that the file  numbers of his legalization application and his  deportation proceeding were the same. This  prompted him to file a petition on July 11, 1999,  asking the BIA to reopen his case. His theory was  that the INS had violated the confidentiality  provisions of the Immigration Reform and Control  Act of 1987 (IRCA), in particular 8 U.S.C.  sec.sec. 1160(b)(5), (6), and 1255a(c)(5), by  using information from his 1988 legalization  application to deport him. The BIA dismissed his  petition to reopen; his appeal is from that  decision.


4
We may overturn the BIA's decision only if we  find that it abused its discretion. 8 C.F.R. sec.  3.2 (explaining that the decision to grant or  deny a motion to reopen is within the discretion  of the Board). The Board, moreover, has no right  to reopen proceedings unless the petitioner  provides new evidence that is material and was  not available or discoverable at the time of the  deportation hearing. 8 C.F.R. sec. 3.2.


5
The fact that the file numbers of Arreola-  Arellano's deportation file and legalization file  were the same could have been discovered by  Arreola-Arellano at the time of the deportation  hearing. He offers no rationale for not  mentioning his confidentiality argument at that  time. That fact alone strongly suggests that the  BIA acted within the bounds of its discretion in  refusing to reopen the case. Furthermore, the  INS's apparent decision to use the same number  could not have made any difference to the outcome  of Arreola-Arellano's petition. The undisputed  facts make it clear that whether or not INS  deportation officials read Arreola-Arellano's  legalization application in possible violation of  the confidentiality rules, they did not use any  information contained in that application to  support the deportation order.


6
Arreola-Arellano filed for legalization under  the IRCA, 8 U.S.C. sec. 1255a. That statute  allows undocumented aliens who have resided  continuously in the United States since January  1, 1982, to apply to the INS for legal resident  status, despite the usual barrier of not having  entered the United States legally. See H.R. Rep.  No. 682(I), 99th Cong., 2d Sess. 59-61 (1986);  Perez v. INS, 72 F.3d 256, 256 (2d Cir. 1995).  The IRCA includes a confidentiality provision  which is meant to assure people who wish to file  for legalization will not be deterred from doing  so by the prospect of attracting a troop of INS  officers bent on deportation to their doors. See  H.R. Rep. No. 682(I) at 62. Officials may not  "use the information furnished by the applicant  pursuant to an application" for any purposes other than processing that application, enforcing  penalties for false statements in the  application, or fulfilling reporting requirements  to Congress. 8 U.S.C. sec. 1255a(c)(5).


7
Arreola-Arellano argues that the file number  identity indicates that the INS looked to his  legalization application to determine that he was  residing illegally in the United States, and that  the INS used that information to deport him. An  examination of the facts in chronological order  proves this to be wrong. The INS officer  responsible for initiating deportation  proceedings against Arreola-Arellano encountered him before she knew about his legalization  application. The officer was systematically  questioning the workers of the Palatine Park  District in the course of what the INS  euphemistically terms a "workplace survey."  Arreola-Arellano offers no reason at all to think  that the targeting of the Palatine Park District  had anything to do with his legalization  application.


8
During his interview, Arreola-Arellano himself  gave the immigration officer a card certifying  his birth in Mexico in 1967. He also gave her a  permanent residence address located in Mexico.  Most significantly, Arreola-Arellano handed the  officer an INS receipt for his legalization  application. That receipt acknowledged Arreola-  Arellano's application, and indicated that a  hearing had been scheduled for February 8, 1989.  On it was printed his A-91 file number. As  explained at oral argument, A-91 numbers are only  given to legalization applicants.


9
At the conclusion of the Palatine interview,  based on information provided by Arreola-  Arellano, the immigration officer had a strong  suspicion that Arreola-Arellano was residing  illegally in the United States. Unless Arreola-  Arellano had been mistaken about his undocumented  status when he filed for legalization, or his  application had been granted and he had not  received the corresponding papers, Arreola-  Arellano was an illegal immigrant. That the INS  initiated deportation proceedings is not  puzzling. It did not do so based on information  contained in Arreola-Arellano's application for  legalization. Rather, it did so based, in part,  on the fact that Arreola-Arellano had applied for  legalization before 1989 and did not claim that  his application had been accepted. The INS did  check on Arreola-Arellano's legalization file to  make sure that his application had not been  granted before it proceeded to a deportation  hearing, but this prudent move did not violate  the IRCA's confidentiality provision. (Indeed, we  would perhaps be facing a different lawsuit if it  had failed to check, and it turned out that the  application had been granted.) Section  1255a(c)(5) does not bar anyone from reading an  application or checking its final conclusion. Its  only mandate is against the use of information  retrieved from an application. Arreola-Arellano  claims that the INS could not have proven  deportability without using information from his  application. But we need not speculate as to how  the INS could have proven deportability, because  Arreola-Arellano conceded that he was deportable  at his deportation hearing.


10
The BIA acted within the bounds of its  discretion in refusing to reopen Arreola-  Arellano's case, and we therefore Affirm its  decision.